N0.14-0976


     SUPREME COURT OF TEXAS

                                                 FILED
                                       IN SUPREME COURT OF TEXAS
             ERIC W. NORRIS

                         Petitioner,            JUN -12015
                                            Blake Hawthorne. Clerk
                    v.                 by                      ' Deputy




TRIUMPH HOSPITAL OF EAST HOUSTON, L.P.
                         Respondent.



  On Appeal From Cause No. 14-13-00431-CV
     Fourteenth Court Of Appeals, Texas


  MOTION FOR REHEARING EN BANC
               May 26,2015




                               Eric W. Norris




                               Petitioner Pro Se



         Oral Argument Requested
       Pursuant to Texas Rules of Appellate Procedure§ 64.1 and§ 4.1, Petitioner

Norris files this motion for rehearing for the following reasons:


        I. TEXAS CONSTITUTION, XVI, SECTION§ 26 HAS BEEN
          EFFECTIVELY NULLIFIED BY TillS COURT'S DECISION

      TEXAS CONSTITUTION, Article XVI, Section § 26 contains the text

"heirs of his or her body" in reference to a decedent's descendants in a homicide

case. Section § 26 gives Norris legal standing to seek exemplary damages for his

grandmother Bertha Woodard's homicide because he is a "heir of her body."

      This Court's denial of Norris' Petition for Review has effectively nullified

Section § 26. Constitutional law cannot be ignored, abridged, or abrogated by

judicial opinion or statute. This is a universally accepted legal principle at both the

state and federal levels and is currently being ignored in the present case. The

abrogation of Norris' constitutional right to seek damages for Bertha's homicide

will not survive federal scrutiny.

      Norris draws particular attention to City of Fort Worth v. Howerton, 236
S.W.2d 615, 618 (Tex. 1951) (where rights have been fixed under a constitutional

provision, the legislature is without power to destroy or impair such rights);

Morton Salt Co. v. Wells, 123 Tex. 151, 70 S.W.2d 409, 410 (1934) (legislature is

without power to add or take away from the conditions set forth by virtue of the

Constitution); and Arnold v. Leonard, 273 S.W. 799, 802 (Tex. 1925) (when

                                          -2-
circumstances are specified under the Constitution for any right to be acquired,

there is an implied prohibition against the legislative power to add or withdraw

from the circumstances specified).

      Norris entreats this Court to heed its own highly relevant precedential

promulgations and to thoroughly re-examine this clear, constitutional issue before

it is scrutinized by the higher federal courts. See ISSUE TWO, Norris' Petition for

Review (Redrafted).


II. BLACK'S LAW DICTIONARY AND OTHERS ARE BEING IGNORED

      Black's, Bouvier's, Anderson's, Merriam Webster's and other legal lexicons

patently indicate the phrase "heirs of the body" connotes lineal descendants.

Norris is Bertha Woodard's grandson and one of her lineal descendants. This fact

is unassailable.

      In a recent conversation with a practicing attorney, Norris was informed

Black's lexicon is never ignored. It is the 'gold standard' of legal lexicons. Norris

questions why is it being ignored by this Court?

      Norris recently began writing to the editors-in-chief of Blacks and others

for some answers. He indicated to them their legal definition of said phrase is

inexplicably being ignored by the Texas courts, sent them a copy of his Petition for

Review, and requested assistance.



                                         -3-
      It would be an embarrassment to this Court to have reputable legal

lexicographers officially agree with the arguments of Norris, a pro se litigant,

rather than this Court's 'default' position of denial. It should be noted, the cited

lexicons in Norris' Petition for Review are in unison concerning the definition of

said phrase (emphasis added). Norris entreats this Court to thoroughly re-examine

said phrase as it pertains to this case.      See ISSUE TWO, Sections I, II, and

Appendix D ofNorris' Petition for Review (Redrafted).


           III. CORPUS JURIS SECUNDUM IS BEING IGNORED

      Thomson ReutersTM Corpus Juris Secundum, a very well respected, case law

based legal encyclopedia (tome), explicitly indicates the technical legal phrase

"heirs of the body" connotes lineal descendants and is in unison with the

aforementioned lexicons on this issue. Norris questions why is it being ignored by

this Court?

      Norris recently wrote to the editor-in-chief of said publication for some

answers and assistance.    It would be an embarrassment to this Court for a

WestLaw™ publication to officially agree with the arguments of Norris, a pro se

litigant, rather than this Court's 'default' position of denial concerning said

technical legal phrase.




                                        -4-
      Norris entreats this Court to refer to volume 26B C.J.S. Descent and

Distribution § 23 (2001) (pg. 322) to re-examine said phrase as it pertains to this

case. See Norris' Petition for Review, Appendix D5.


    IV.   UNIVERSITY LAW PROFESSORS ARE BEING CONSULTED

      To further explore the question why Black's and other lexicons, as well as

C.J.S., are being ignored by this Court and to shine some light on this issue, Norris

recently began writing a plethora of university law professors for some answers

and assistance. Norris posits many of them will reference the very same material

and case law cited in his Petition for Review in response to his inquiries and come

to the same unequivocal conclusion - "heirs of the body" connotes lineal

descendants and thus Norris has 'standing' to bring suit.

      It would be an embarrassment to this Court to have a plethora of reputable

university law professors agree with the arguments of Norris, a pro se litigant,

rather than this Court's 'default' position of denial. The miscarriages of Justice in

this case are sufficiently salient to attract external attention and scrutiny from

legal scholars. Many of these professors have extensive social media networks, as

well as television, news, and radio connections. The potential is self-explanatory.

This case is newsworthy both locally and nationally. Norris entreats this Court to

thoroughly re-examine his Petition for Review to avoid potential embarrassment.



                                         -5-
        V. TIDS COURT IS REWARDING TRIUMPH FOR FRAUD

      This Court has shamefully and shockingly rewarded Triumph Hospital's

fraudulent concealment of their homicide through their failure to review this case.

The fact a hospital's fraud can be rewarded and their victim's family can be further

victimized by the Texas court system is astonishing and evil.

      An elderly women's death (homicide) at the hands of a grossly negligent

hospital and their fraudulent 'cover up' to avoid culpability that is effectively

'rewarded' by the Texas court system through inaction and denial is truly

newsworthy.

      This issue really needs no further explanation. If this Court bothered to read

Appendix C (GENUINE FACTS OF FRAUDULENT CONCEALMENT) of

Norris' Petition for Review and was not sufficiently horrified to at least give this

case a proper examination by granting a review, then this is a waste of time and the

people reviewing this case are truly inhuman.

      Norris entreats this Court to thoroughly re-examine this case properly before

it reaches the federal courts and before various legal professors, pundits,

lexicographers, and media get wind of this odious miscarriage of Justice.


                        CONCLUSION AND PRAYER

      Triumph Hospital's gross negligence killed Bertha Woodard.              They

circumnavigated (obstructed) the law through fraudulent concealment, rendered
Sections §71.004 and §71.021, TEX. CIV. PRAC. REM. CODE a nullity, and

contravened the Legislature's manifest purpose of said medical malpractice

statutes. This Court has given them a "green" light to repeat these kinds of

atrocities with impunity by denying Norris' Petition for Review.

      Norris requests this Court reconsider its decision denying his Petition for

Review, reverse the appellate court's judgment, and remand this case to the trial

court for further proceedings and discovery, so the merits, substance, and facts of

this fraudulently hindered case shall see the light of day in a full hearing, in the

interests of justice, and so that Bertha Woodard will have her personal injuries

and wrongful death properly examined.


                                      Respectfully submitted,




                                      Eric W. Norris




                                      Petitioner Pro Se




                                        -7-
                          CERTIFICATE OF SERVICE

      I certify a true and correct copy of the foregoing document has been served via

certified mail on the following counsel of record in accordance with Rule 9.5 of the

Texas Rules of Appellate Procedure on May 26, 2015.



Brennig & Associates, P.C.
Charles C. Brennig III
Richard M. Schreiber
1700 Post Oak Blvd.
2 Blvd. Place, Suite 600
Houston, TX 77056
Phone: (713) 622-5900
Fax: (713 622-5910
ATTORNEY FOR RESPONDENT
TRIUMPH HOSPITAL OF EAST HOUSTON, L.P.




                                      Eric W. Norris, ProSe




                                        -8-